El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
*848El demandante estableció su demanda fundado en un pa-garé que se transcribe en dicba demanda, el cual es como sigue:
“San Juan, P. R, Sept. 19, 1917. — Por $450. — Debo y pagaré a los señores Alonso Riera y Cía. de San Juan, el día diez de diciembre, de mil novecientos diez y siete, la cantidad de cuatrocientos cincuenta dollars (450) que ihe ba facilitado a intereses y recibí a mi entera satisfacción. T al fiel cumplimiento de este compromiso obligo todos mis bienes habidos y por haber con la garantía del Sr. o Sres. Juan F. Crespo. Zoila Salas. Fiador. Victoriano. Quintero. Fiador.”
Los demandados en una contestación sin jurar y después de hacer una negativa general de las alegaciones de la de-manda, alegan como materia nueva lo siguiente:
“1. Que allá por el día 19 de septiembre de 1917 la demandante vendió al demandado Juan F. Crespo un automóvil que la deman-dante se obligó a reparar por su cuenta y a entregar al demandado en el mes de octubre del mismo año de 1917.
“2. Que en virtud de este convenio, y para satisfacer en su opor-tunidad el importe del precio convenido, el demandado suscribió e hizo entrega a la demandante de un pagaré con la firma de los también demandados Zoila Salas y Victoriano Quintero como fiadores, por la suma de cuatrocientos cincuenta dólares, que el demandado se obligó a pagar el 10 de diciembre de 1917.
“3. Que el automóvil de referencia no fue entregado como fué convenido en el mes de octubre de 1917, a pesar de haber requerido su entrega el demandado Crespo, habiéndose negado la demandante en aquella fecha, y hasta la presente, a hacer la entrega de dicho automóvil de acuerdo con los términos del convenio celebrado por las partes.”
La corte de distrito después de un juicio de novo en ape-lación de la corte municipal- declaró probados los hechos como fueron alegados por los demandados y declaró sin lu-gar la demanda. Encontramos al empezar el juicio las si-guientes manifestaciones hechas por el abogado del deman-dante, a saber:
“Abogado del DemaNdante: Sr. Juez: la prueba en este caso ha *849de ser simplemente la demanda donde se copia el pagaré íntegra-mente, donde se hace la alegación de que dicba deuda no está pagada; y al mismo tiempo presentamos también como prueba en este caso la contestación a la demanda, donde aparece una negación general y específica de todas y cada una de las alegaciones de la demanda, sin que esta contestación esté jurada, como lo exije el artículo 119 del Código de Enjuiciamiento Civil en relación con la copia de pagarés o documentos en la demanda; es decir, Sr. Juez, que como la contes-tación bace una negación general y específica de todas y cada una. de las alegaciones de la demanda y no se jura, se admite la autenti-cidad del documento y, por consiguiente, no tenemos que presentar-prueba de clase alguna, porque todas las alegaciones de nuestra de-manda han sido aceptadas por la contestación toda vez que en estos casos cuando se copia el pagaré, cuando se quiere impugnar la exis-tencia del pagaré es necesario que se jure la contestación. Esa es; nuestra prueba.
“Abogado del Demandado: No ha sido nuestra intención impug-nar el pagaré. Presentaremos la prueba para sostener nuestra contra-demanda. ’ ’
La prueba aducida por los demandados para sostener las alegaciones afirmativas contenidas en la contestación fue im-pugnada por el demandante por el fundamento de que ha-biéndose admitido el otorgamiento y autenticidad del docu-mento que ha sido transcrito en la demanda no debe permi-tirse a los demandados que varíen o contradigan sus tér-minos.
El alegato del apelante no contiene señalamientos He error por separado o en otra forma pero en el mismo se levantan y contestan en forma negativa las dos cuestiones que trans-cribimos :
“1. Cuando un demandante alega y copia en su demanda un do-cumento, base de la acción que ejercita, y el demandado en su contes-tación no jure ésta ¿puede presentarse prueba de clase alguna por el demandado que varíe el otorgamiento y autenticidad de dicho do-cumento copiado en la demanda?
“2. ¿Necesita un demandante presentar otra prueba que la de-manda en donde aparece copiado un documento, base de la acción ejercitada, si el demandado no jura su contestación?”
*850Para sostener la conclusión a que así se llegó se nos citan varios casos ya resueltos por esta corte y las siguientes deci-siones de California: Burnett v. Stearns, 33 Cal. 473; Sloan v. Diggins, 49 Cal. 40; Carpenter v. Shinners, 108 Cal. 361; Brown v. Weldon, 71 Cal. 393; Moore y. Copp, 119 Cal. 432; Cutten v. Pearsall, 146 Cal. 694; Rosenthal v. Merced Bank, 110 Cal. 203; Corcoran v. Doll, 32 Cal. 88; Hills v. Sherwood, 33 Cal. 474.
.En decisiones más recientes de las cortes de California ■con frecuencia se cita del caso de Moore v. Copp, supra, lo -.siguiente;
'".Los casos en los cuales la sección 448 ha sido interpretada son numerosos. El resultado alcanzado puede expresarse brevemente como sigue: Cuando el demandado ha alegado como defensa un do-cumento escrito (no por vía de contra-demanda), y el demandante no ha notificado y radicado un affidavit en que niegue el documento, ni ha ofrecido prueba impugnándolo por alguna razón, se considerará como admitido el documento y deberá considerarse por lo que de su faz representa ser. Pero el demandante puede atacar el documento mediante prueba de fraude, error, influencia indebida, transacción, pago, prescripción, impedimento y defensas semejantes de acuerdo con la sepeión 462 del Código de Enjuiciamiento Civil. En suma, podrá el demandante mediante prueba, impugnar el documento fun-dado en cualquiera o en todos los motivos que estime-pertinentes menos impugnar su debido otorgamiento o su autenticidad. Por autenticidad no quiere- decirse otra cosa sino que no es falso, falsificado, o de dife-rente significación por su faz del otorgado, sino que es el mismo documento otorgado por la parte. (Sloan v. Diggins, 49 Cal. 38; Crowley y. City R. R. Co., 60 Cal. 628; Fox v. Stockton, Etc., Works, 73 Cal. 273; Petersen v. Taylor, 34 Pac. Rep. 724 (sin reportar); In re Garcelon, 104 Cal. 570; 43 Am. St. Rep. 134; Carpenter v. Shinners, 108 Cal. 359; Rosenthal v. Merced Bank, 110 Cal. 198).
Los artículos 119 y 120 de nuestro Código de Enjuicia-miento Civil prescriben lo siguiente:
"Artículo 119. — Cuando se entable una acción fundada en un documento, y la demanda contenga copia del mismo, o ésta vaya unida a ella, la autenticidad y otorgamiento en forma de dicho documento *851se considerarán admitidas, a menos que se jure la contestación ne-gando dicha autenticidad.
“Artículo 120. — Cuando la oposición a una acción se funda en un documento cuya copia vaya inserta en la contestación, o unida a ella, la autenticidad y otorgamiento en forma de dicho documento, se tendrán por admitidas, a menos que el demandante presente al secretario, dentro de los diez días de haber recibido copia de la. con-testación, una declaración escrita y jurada negando dicha autenti-cidad, y entregue copia de la misma al demandado.”
Puede hacerse referencia de paso a 21 E. O. L., página 559, sección 118, y al volumen 4 de Wigmore, página 3627, sección 2596, en donde se indica de un modo general el probable origen, historia, objeto y principio que sirven de base a tales preceptos estatutorios.
“En ausencia de impedimento la falta u omisión de causa para el documento o pagaré objeto de la demanda constituye una buena defensa en una acción entre las primitivas partes en ella, aun cuando la causa haya sido expresada en él o expresamente reconocida por las palabras ‘valor recibido.’ Así pues, cuando el librado demanda basado en un pagaré es una defensa que el otorgante fué inducido a firmar mediante una promesa verbal hecha al mismo tiempo que luego no se cumplió.” 8 G. J. pág. 744, see. 1018.
“Si la cantidad que ha de deducirse puede determinarse, según el peso de las autoridades aun cuando no esté expresamente autori-zado por el estatuto, la falta u omisión de causa total o parcial es' nna. defensa absoluta o pro tanto, según sea el caso, a una acción basada en un pagaré otorgado por el precio de una propiedad-, cuando la acción es entre las partes primitivas o por un subsiguiente tenedor del pagaré a quien se imputa conocimiento o aviso de los derechos del comprador.” Nota al caso de Daniels v. Englehart, 39 L. R. A. (N. S.) 939, y casos citados.
“Es otra excepción a la regla general que discutimos, que en acciones en que están envueltos contratos por escrito, la causa ex-presada generalmente está sujeta a explicación. Así en pagarés u otros contratos, con frecuencia se alega la defensa de .que el contrato no tenía causa, o que la causa ha fracasado; y es admisible la prueba en que se sostiene tal defensa, a menos que no varíe en otros particu-lares el efecto legal del contrato * * # y ahora es la regla gene-*852raímente adoptada, que la verdadera cansa puede probarse’ aunque sea diferente de la expresada.” Jones sobre evidencia, sección 468.
“En este punto es necesario distinguir. La prueba sobre la cual surge la disputa puede ser el efecto de que el documento no fué confiado al librado con la intención de crear una obligación legal; que el hecho de si debe crearse o no una obligación legal, depende de una contingencia, o puede ser el efecto simplemente de que el ha-cerse cumplir la obligación depende de la contingencia. En el primer caso, lo que se pretende probar con la prueba es que el docu-, mentó ^escrito nunca se convirtió en un contrato; en el segundo caso se supone que el documento quedó convertido en un contrato; la prueba se encamina meramente al cumplimiento de la obligación del contrato. * * *
“Los principios como han sido expresados son claros. Pero es sumamente difícil determinar por la prueba, si se presenta una situa-ción en la cual la intención de las partes se refería a la entrega del documento, haciéndola condicional, o meramente a su obligación. Esta es una dificultad que se presenta a la corte cuando se hace nece-sario resolver sobre el carácter de la prueba. Las cortes no siempre han afrontado esta dificultad enteramente caracterizando la prueba, o como que demuestra un convenio de que el documento no debe tener efecto como contrato válido excepto por cierta contingencia o mera-mente un convenio que se refiere a su cumplimiento. # * *
“ * * * En caso de que la condición se refiriese meramente al pago puede hacerse ineficaz el documento demostrando una falta de causa, o que ésta ha fracasado; pero esto es por virtud de una regla independiente que no se relaciona con las condiciones anexas ya a la entrega o a la obligación.” L. R. A. 1917, 6, 306, 308.
' “Aunque la autenticidad y el otorgamiento de un documento con-tenido en la contestación se consideran admitidos por dejarse de pre-sentar un affidavit en que se niegue, el demandante, sin embargo, puede controvertirlo mediante prueba de fraude, error, indebida in-fluencia, transacción, pago, prescripción, impedimento, u otras defen-sas semejantes; en suma, puede él, mediante prueba, refutar el do-cumento por todos y cada uno de los motivos que no sean su debido otorgamiento o autenticidad. Moore v. Copp, 119 Cal. 429 ; 51 Pac. 630; Reynolds v. Pennsylvania Oil Co., 150 Cal. 629; 89 Pac. 610. Puede presentarse prueba de error, fraude u otra semejante para refutar el documento aunque se haya admitido su autenticidad y debido otorgamiento. Newson v. Woollcott, 5 Cal. App. 722; 91 Pac. *853347; California Packers Co. v. Merritt Fruit Co., 6 Cal. App. 507; 92 Pac. 509. * * *
“Aunque el affidavit del demandante negando la autenticidad y debido otorgamiento de un pagaré alegado en la contestación se pre-senta demasiado tarde, tiene él sin embargo, derecho a refutar el pav garé probando otros particulares en justificación o excusa. Myers v. Sierra Valley Stock, Etc., Ass’n. 122 Cal. 669; 55 Pac. 689. La omisión del demandante en una acción sobre ejecución de una hipo-teca en presentar un affidavit negando la autenticidad y debido otor-gamiento de un documento escrito que se transcribe en la contesta-ción y que implica una prórroga del término del pago del pagaré garantizado por la hipoteca no excluye la prueba por parte del deman-dante de que la prórroga carecía de causa. Brooks v. Johnson, 122 Cal. 569; 55 Pac. 423.” Fairall’s Code of Civil Procedure, Part 1, pp. 448, 449, Notas.
“Pero el efecto de la omisión en presentar un affidavit de acuerdo con la sección 448 es meramente el de admitir la autenticidad y de-bido otorgamiento del documento. A pesar de tal admisión puede él impugnar el documento mediante prueba de influencia indebida o error, Moore v. Copp, 119 Cal. 429 (51 Pac. 630), o que no hubo ninguna causa para el mismo Brooks v. Johnson, 122 Cal. 569, (55 Pac. 423), o que el traspaso, aunque absoluto en su forma en realidad fué una hipoteca. Clarks v. Fast, 128 Cal. 422, (61 Pac. 72”). Cordano v. Wright, 159 Cal. 616.
“El demandante dejó de presentar el affidavit negativo exigido por esta sección y por tanto admitió el otorgamiento y autenticidad del recibo. Todavía podía él en el juicio impugnar o explicar los recibos mediante prueba documental o testifical. No habiéndolo he-cho está obligado por lo que los recibos dan a entender por su faz Carpenter v. Shinners, 108 Cal. 362, (41 Pac. 473) ; Brooks v. Johnson, 122 Cal. 569, (55 Pac. 423); Newson v. Woollcott, 5 Cal. App. 723, (91 Pac. 347), y lo que consta es el reconocimiento del pago de todas las sumas de dinero debidas por Whitaker & Ray a la sucesión del Dr. Montague.” Mckensie v. Ray, 168 Cal. 622.
A falta de una razón más persuasiva y autoridades que las contenidas en el alegato del apelante, nos vemos obliga-dos a resolver que en cuánto al librador y librado mencio-nados en un pagaré por el precio de venta en que se con-signa una causa en efectivo y que ba sido transcrito en la *854demanda, la admisión judicial en cuánto al otorgamiento y autenticidad del mismo, por no haberse jurado la contesta-ción en que se hace una negativa general y establece nueva materia que constituye una defensa válida y que revela la verdadera causa la que falta enteramente, no excluye la pre-sentación de prueba para sostener la alegación de falta de causa. *
La sentencia apelada debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente'Hernández y Aso-ciados "Wolf, del Toro y Aldrey.